           Case 1:20-cr-00163-NONE-SKO Document 17 Filed 03/10/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JOSEPH D. BARTON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00163-NONE-SKO
12                                 Plaintiff,             STIPULATION TO CONTINUE STATUS
                                                          CONFERENCE; ORDER
13                            v.
                                                          DATE: March 17, 2021
14   STEVEN RAY MARTIN,                                   TIME: 1:00 p.m.
                                   Defendant.             COURT: Hon. Sheila K. Oberto
15

16
            IT IS HEREBY STIPULATED by and between the Parties through their respective counsel that
17
     the Status Conference scheduled for March 17, 2021, may be continued until May 19, 2021, at 1:00
18
     p.m., before the Honorable Sheila K. Oberto. The United States produced a small set of initial discovery
19
     to defense counsel on January 15, 2021, and the Parties filed a protective order on March 4, 2021, that
20
     allows the United States to produce the remaining discovery. The United States plans to produce the
21
     remaining discovery by next week. Defense counsel also has further investigation to perform in the
22
     case. The parties agree that time under the Speedy Trial Act shall be excluded through May 19, 2021, in
23
     the interests of justice, including but not limited to, the need for effective defense preparation and
24
     defense investigation pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv). The parties
25
     further agree that the ends of justice served by taking this action outweigh the best interest of the public
26
     and the defendant in a speedy trial.
27
            ///
28
            ///

      STIPULATION AND ORDER
                                                           1
30
          Case 1:20-cr-00163-NONE-SKO Document 17 Filed 03/10/21 Page 2 of 2


 1

 2          IT IS SO STIPULATED.

 3

 4
      Dated: March 8, 2021                                 Phillip A. Talbert
 5                                                         Acting United States Attorney
 6
                                                           /s/ JOSEPH D. BARTON
 7                                                         JOSEPH D. BARTON
                                                           Assistant United States Attorney
 8

 9
      Dated: March 8, 2021                                 /s/ Christina Corcoran
10                                                         CHRISTINA CORCORAN
11                                                         Counsel for Defendant Steven Martin

12

13

14
                                                   ORDER
15

16          Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled for

17 March 17, 2021, is continued until May 19, 2021, at 1:00 p.m., before the Honorable Sheila K. Oberto.

18 The period through May 19, 2021, inclusive, is excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

19
     3161(h)(7)(B)(i) and (iv).
20
21 IT IS SO ORDERED.

22

23
   Dated: March 9, 2021                                         /s/   Sheila K. Oberto           .
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

      STIPULATION AND ORDER
                                                       2
30
